As filed with the Securities and Exchange Commission on May 30, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21895 Underlying Funds Trust (Exact name of registrant as specified in charter) 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Address of principal executive offices) (Zip code) Mr. David B. Perkins, 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Name and address of agent for service) 1-877-569-2382 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2012 Date of reporting period:March 31, 2012 Item 1. Schedule of Investments. Underlying Funds Trust Event Driven Schedule of Investments March 31, 2012 (Unaudited) Fair Shares Value COMMON STOCKS - 64.8% Aerospace & Defense - 1.4% Exelis, Inc. $ Goodrich Corp. Point Blank Solutions, Inc. (a) Total Aerospace & Defense Air Freight & Logistics - 0.6% TNT Express NV Auto Components - 1.0% Cooper-Standard Holding, Inc. (a) Federal-Mogul Corp. (a) Johnson Controls, Inc. Total Auto Components Automobile Parts & Equipment - 1.0% Delphi Automotive PLC (a) Automobiles - 0.8% AutoCanada, Inc. (a) General Motors Co. (a) (f) Total Automobiles Beverages - 0.3% Beam, Inc. Biotechnology - 0.8% Actelion Ltd. Amarin Corp. PLC - ADR (a) Grifols SA - ADR (a) Total Biotechnology Capital Markets - 0.7% E*Trade Financial Corp. (a) Chemicals - 2.7% Flotek Industries, Inc. (a) Georgia Gulf Corp. (a) Innospec, Inc. (a) Neo Material Technologies, Inc. (a) Solutia, Inc. Total Chemicals Commercial Banks - 1.0% Pacific Capital Bancorp NA (a) Commercial Services & Supplies - 1.5% Avery Dennison Corp. Communications Equipment - 1.3% InterDigital, Inc. Motorola Mobility Holdings, Inc. (a) Total Communications Equipment Computers & Peripherals - 0.0% Misys PLC (a) Construction & Engineering - 0.7% Wavin NV (a) Construction Materials - 0.2% Cimpor Cimentos de Portugal SGPS SA Vulcan Materials Co. Total Construction Materials Consumer Finance - 0.4% Advance America, Cash Advance Centers, Inc. Containers & Packaging - 0.6% Owens-Illinios, Inc. (a) Sealed Air Corp. Total Containers & Packaging Diversified Consumer Services - 0.3% Archipelago Learning, Inc. (a) Diversified Financial Services - 0.0% GlobeOp Financial Services Diversified Telecommunication Services - 0.3% Cincinnati Bell, Inc. (a) SureWest Communications Total Diversified Telecommunication Services Electric Utilities - 1.5% Central Vermont Public Service Corp. Exelon Corp. Progress Energy, Inc. Total Electric Utilities Electrical Equipment - 1.2% Newave Energy Holding SA SGL Carbon SE Thomas & Betts Corp. (a) Total Electrical Equipment Electronic Equipment, Instruments & Components - 0.2% GTSI Corp. (a) Laird PLC Total Electronic Equipment, Instruments & Components Energy Equipment & Services - 0.9% Flint Energy Services Ltd. (a) North American Energy Partners, Inc. (a) Superior Energy Services, Inc. (a) Total Energy Equipment & Services Food Products - 1.4% Post Holdings, Inc. (a) Ralcorp Holdings, Inc. (a) Sara Lee Corp. Viterra, Inc. (a) Total Food Products Gas Utilities - 0.1% AGL Resources, Inc. Health Care Equipment & Supplies - 1.7% Accuray, Inc. (a) Guided Therapeutics, Inc. (a) Synthes, Inc. Zoll Medical Corp. (a) Total Health Care Equipment & Supplies Health Care Technology - 0.2% Transcend Services, Inc. (a) Hotels, Restaurants & Leisure - 2.7% Cedar Fair LP Great Wolf Resorts, Inc. (a) Marriott International, Inc. 1 38 O'Charleys, Inc. (a) Total Hotels, Restaurants & Leisure Household Durables - 0.0% Nobility Homes, Inc. Insurance - 3.1% Alleghany Corp. (a) American International Group, Inc. (a) Assured Guaranty Ltd. CNinsure, Inc. - ADR (a) Delphi Financial Group, Inc. Harleysville Group, Inc. MetLife, Inc. Total Insurance Internet & Catalog Retail - 0.2% HSN, Inc. Internet Software & Services - 0.3% RADVision Ltd. (a) Yahoo!, Inc. (a) Total Internet Software & Services IT Services - 0.2% ATS Corp. (a) Leisure Equipment & Products - 0.5% Adams Golf, Inc. (a) Universal Entertainment Corp. Total Leisure Equipment & Products Life Sciences Tools & Services - 0.2% Illumina, Inc. (a) WuXi AppTec Co. Ltd. - ADR (a) Total Life Sciences Tools & Services Machinery - 0.8% Flanders Corp. (a) Graco, Inc. ITT Corp. Kverneland ASA (a) Pentair, Inc. Total Machinery Marine - 0.0% SeaCo Ltd. (a) Media - 8.5% Astral Media, Inc.-Class A (a) Astral Media, Inc.-Class B (a) British Sky Broadcasting Group PLC Charter Communications, Inc. (a) Cumulus Media, Inc. (a) Fisher Communications, Inc. (a) Live Nation Entertainment, Inc. (a) MDC Partners, Inc. News Corp. The Reader's Digest Association, Inc. (Acquired 02/23/10 - 09/01/11, Cost $651,949) (a) (d) (f) Viacom, Inc. - Class B Virgin Media,Inc. Total Media Metals & Mining - 0.7% Camino Minerals Corp. (a) Commercial Metals Co. Corsa Coal Corp. (a) Jaguar Mining, Inc. (a) Lundin MiningCorp. (a) MAG Silver Corp. (a) Minefinders Corp. (a) Total Metals & Mining Multi-Utilities - 1.1% Centerpoint Energy, Inc. Oil, Gas & Consumable Fuels - 9.5% Atlas Energy LP Atlas Resource Partners LP (a) BP PLC - ADR Cove Energy PLC (a) Crosstex Energy, Inc. CVR Energy,Inc. (a) El Paso Corp. Energy Partners Ltd. (a) Energy XXI Bermuda Ltd. (a) EV Energy Partners LP Gulfport Energy Corp. (a) Heritage Commerce Corp. (a) Lone Pine Resources, Inc. (a) Marathon Oil Corp. Midway Energy Ltd. (a) Nexen, Inc. Provident Energy Ltd (a) Talisman Energy, Inc. The Williams Cos.,Inc. Venoco, Inc. (a) Walter Energy, Inc. Xinergy Ltd. (a) Total Oil, Gas & Consumable Fuels Paper & Forest Products - 1.3% Caraustar Industries, Inc. (Acquired 05/27/2010, Cost $302,686) (a) (d) (f) Tembec, Inc. (Acquired 06/04/2009, Cost $0) (d) Tembec, Inc. (Acquired 05/17/2011, Cost $156,780) (a) (d) (f) Wausau Paper Corp. Total Paper & Forest Products Personal Products - 0.1% Avon Products, Inc. Pharmaceuticals - 0.6% ISTA Pharmaceuticals, Inc. (a) Pfizer, Inc. (a) SeraCare Life Sciences, Inc. (a) Total Pharmaceuticals Real Estate Investment Trusts (REITs) - 4.5% Huntingdon Capital Corp. (a) Real Estate Management & Development - 1.9% MI Developments, Inc. Restaurants - 0.0% Buffets Restaurants Holdings,Inc. (a) (f) 0 Retail - 0.7% Broder Brothers Co. (a) (f) Road & Rail - 0.4% Quality Distribution, Inc. (a) Semiconductors & Semiconductor Equipment - 0.2% Aleo Solar AG (a) LTX-Credence Corp. (a) Novellus Systems, Inc. (a) Spansion, Inc. (a) Trident Microsystems, Inc. (a) Total Semiconductors & Semiconductor Equipment Software - 1.8% Convio, Inc. (a) Taleo Corp. (a) Total Software Specialty Retail - 1.1% Barnes & Noble, Inc. (a) Charming Shoppes, Inc. (a) Midas, Inc. (a) The PEP Boys-Manny, Moe & Jack Total Specialty Retail Textiles, Apparel & Luxury Goods - 0.2% Liz Claiborne, Inc. (a) Thrifts & Mortgage Finance - 0.1% First Niagara Financial Group, Inc. People's United Financial Inc. Total Thrifts & Mortgage Finance Tobacco - 0.5% Philip Morris International,Inc. Trading Companies & Distributors - 0.3% RSC Holdings,Inc. (a) Transportation Equipment - 0.4% Macquarie Infrastructure Co. LLC TOTAL COMMON STOCKS (Cost $54,854,772) $ PREFERRED STOCKS - 0.8% Real Estate Investment Trusts (REITs) - 0.8% First Industrial Realty Trust, Inc. TOTAL PREFERRED STOCKS (Cost $645,758) $ Principal Amount CORPORATE BONDS - 4.6% Casinos & Gaming - 0.3% The River Rock Entertainment Authority 9.000%, 11/01/2018 $ Food Retail - 0.1% Lone Star Steakhouse 3.000%, 12/31/2014 (Acquired 06/15/2009, Cost $90,497) (d) (f) Hotels, Restaurants & Leisure - 0.3% Mohegan Tribal Gaming Authority 8.000%, 04/01/2012 Insurance - 0.9% MBIA Insurance Corp. 14.000%, 01/15/2033 (Acquired 07/06/2011 through 01/11/2012, Cost $511,791) (b) (c) 14.000%, 01/15/2033 (b) Total Insurance Manufacturing - 0.0% Milacron EscrowCorp. 11.500%, 05/15/2011 (Acquired 5/27/2010, Cost $41,250) (d) (e) (f) Media - 0.5% Clear Channel Communications, Inc. 5.750%, 01/15/2013 Medical Equipment and Supplies Manufacturing - 0.0% Human Touch LLC/Interactive Health Finance Corp. 15.000%, 03/30/2014 (Acquired 06/08/2009 through 09/30/2011, Cost $176,633) (d) (f) 21 Miscellaneous Manufacturing - 0.0% Old All, Inc. 10.000%, 12/15/2016 (Acquired 05/27/2010, Cost $6,850) (d) (e) (f) Oil, Gas & Consumable Fuels - 0.4% Xinergy Corp. 9.250%, 05/15/2019 (Acquired 03/09/2012, Cost $363,100) (c) Radio & Television Broadcasting & Communications Equipment - 0.3% Clear Channel Communications, Inc. 11.000%, 08/01/2016 Real Estate Investment Trusts (REITs) - 0.5% Huntingdon Real Estate Investment Trust 7.500%, 12/31/2016 (Acquired 11/10/2011, Cost $417,649) (c) (f) Retail - 0.6% Broder Brothers Co. 12.000%, 10/15/2013 Wireless Telecommunication Services - 0.7% Nextel Communications, Inc. 6.875%, 10/31/2013 TOTAL CORPORATE BONDS (Cost $4,414,485) $ ESCROW NOTES - 0.1% General Motors Co. (a) (f) General Motors Co. (a) (f) Lear Corp. (Acquired 11/19/2009, Cost $0) (a) (d) (f) Six Flags Entertainment Corp. (a) (f) 0 Smurfit-Stone Container Corp. (a) (f) 0 Spansion, Inc. (Acquired 05/27/2010, Cost $0)(a) (d) (f) US Oncology, Inc. (a) TOTAL ESCROW NOTES (Cost $0) $ EXCHANGE TRADED FUNDS - 1.0% Energy Select Sector SPDR Fund SPDR Barclays Capital High Yield Bond ETF TOTAL EXCHANGE TRADED FUNDS (Cost $905,075) $ RIGHTS - 0.3% American Medical Alert Corp. (f) Clinical Data, Inc. (f) Gerber Scientific, Inc (f) Portola Packaging, Inc. (Acquired 05/27/2009, Cost $515,000) (d) (f) Sanofi (a) TOTAL RIGHTS (Cost $515,000) $ WARRANTS - 0.1% General Motors Co. Expiration July 2016, Exercise Price: $10.00 (a) Expiration July 2019, Exercise Price: $18.33 (a) Huntingdon Capital Corp. Expiration December 2016, Exercise Price: $90.00 (a) Spare Backup, Inc. Expiration July 2012, Exercise Price: $1.00 (Acquired 09/02/2008, Cost $0) (a) (d) 0 TOTAL WARRANTS (Cost $30) $ PURCHASED OPTIONS - 0.4% Contracts Call Options - 0.0% Avery Dennison Corp. Expiration: July 2012, Exercise Price: $35.00 Live Nation Entertainment, Inc. Expiration: April 2012, Exercise Price: $12.50 85 SPDR S&P 500 Expiration: June 2012, Exercise Price: $150.00 Total Call Options Put Options - 0.4% Currency Shares Euro Trust Expiration: April 2012, Exercise Price: $127.00 25 Expiration: April 2012, Exercise Price: $133.00 25 DreamWorks Animation SKG, Inc. Expiration: April 2012, Exercise Price: $15.00 50 Huntington Ingalls Industries Expiration: June 2012, Exercise Price: $30.00 23 iShares Russell 2000 Index Fund Expiration: April 2012, Exercise Price: $79.00 Expiration: April 2012, Exercise Price: $81.00 Expiration: April 2012, Exercise Price: $78.00 Expiration: April 2012, Exercise Price: $82.00 68 Expiration: May 2012, Exercise Price: $80.00 SPDR S&P 500 Expiration: May 2012, Exercise Price: $139.00 Expiration: April 2012, Exercise Price: $133.00 Expiration: April 2012, Exercise Price: $132.00 Expiration: May 2012, Exercise Price: $132.00 Expiration: May 2012, Exercise Price: $135.00 TOTAL PURCHASED OPTIONS (Cost $955,932) $ MONEY MARKET FUNDS - 3.5% Shares Invesco Advisers, Inc. STIT - Liquid Assets Portfolio 0.16% (b) TOTAL MONEY MARKET FUNDS (Cost $3,305,671) Total Investments (Cost $65,596,723) - 75.6% Other Assets in Excess of Liabilities - 24.4% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing. (b) Variable Rate Security.The rate shown represents the rate at March 31, 2012. (c) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be liquid by Investment Advisor. Purchased in a private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers.At March 31, 2012, the market value of these securities total $1,316,048 which represents 1.4% of total net assets. (d) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be illiquid by Investment Advisor. Purchased in a private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers. At March 31, 2012, the market value of these securities total $1,769,189 which represents 1.9% of total net assets. (e) Default or other conditions exist and security is not presently accruing income. (f) Security classified as Level 3 - Significant unobservable inputs (including the Portfolio's own assumptions in determining the fair value of investments). At March 31, 2012, the market value of these securities total $2,786,279which represents 2.9% of total net assets. Underlying Funds Trust Event Driven Schedule of Securities Sold Short March 31, 2012 (Unaudited) Fair Shares Value COMMON STOCKS - 3.3% Capital Markets - 0.1% Credit Suisse Group AG - ADR $ Deutsche Bank AG UBS AG Total Capital Markets Commercial Banks - 0.1% Royal Bank of Scotland Group PLC - ADR Containers & Packaging - 0.2% Rock-Tenn Co. Leisure Equipment & Products - 0.6% Brunswick Corp. Media - 1.3% DreamWorks Animation SKG, Inc. Scripps Networks Interactive, Inc. Valassis Communications, Inc. Total Media Multiline Retail - 0.0% JC Penney Co., Inc. Oil, Gas & Consumable Fuels - 0.8% Arch Coal, Inc. Canadian Natural Resources Ltd. Canadian Natural Resources Ltd. MEG Energy Corp. Total Oil, Gas & Consumable Fuels Real Estate Management & Development - 0.1% The Howard Hughes Corp. Semiconductors & Semiconductor Equipment - 0.1% First Solar, Inc. TOTAL COMMON STOCKS (Proceeds $3,052,901) $ INVESTMENT COMPANIES - 15.0% CurrencyShares Euro Trust Industrial Select Sector SPDR Fund iShares Russell 2000 Index Fund iShares Silver Trust SPDR S&P rust TOTAL INVESTMENT COMPANIES (Proceeds $13,935,287) $ Principal Amount Value FOREIGN GOVERNMENT BONDS - 1.7% France Government Bond OAT EUR673,000 3.250%, 10/25/2021 Spanish Government Bond 5.500%, 04/30/2021 TOTAL FOREIGN GOVERNMENT BONDS (Proceeds $1,566,652) Total Securities Sold Short (Proceeds $18,554,840) - 20.0% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt EUR Euro Underlying Funds Trust Event Driven Schedule of Options Written March 31, 2012 (Unaudited) Fair Call Options - 0.1% Contracts Value Avery Dennison Corp. Expiration: April 2012, Exercise Price: $30.00 50 $ Barnes & Noble, Inc. Expiration: April 2012, Exercise Price: $14.00 74 Expiration: April 2012, Exercise Price: $15.00 74 Cedar Fair LP Expiration: April 2012, Exercise Price: $30.00 25 Delphi Automotive PLC Expiration: April 2012, Exercise Price: $35.00 66 E Trade Financial Corp. Expiration: April 2012, Exercise Price: $12.00 50 EV Energy Partners LP Expiration: April 2012, Exercise Price: $75.00 50 General Motors Corp. Expiration: April 2012, Exercise Price: $27.00 25 HSN, Inc. Expiration: April 2012, Exercise Price: $40.00 25 Huntington Ingalls Industries Expiration: June 2012, Exercise Price: $35.00 23 Live Nation Entertainment, Inc. Expiration: April 2012, Exercise Price: $10.00 Metlife, Inc. Expiration: April 2012, Exercise Price: $39.00 50 News Corp. Expiration: April 2012, Exercise Price: $21.00 50 Nexen, Inc. Expiration: April 2012, Exercise Price: $21.00 13 65 SPDR S&P 500 Expiration: April 2012, Exercise Price: $139.00 Viacom, Inc. Expiration: April 2012, Exercise Price: $49.00 50 Expiration: April 2012, Exercise Price: $50.00 50 Yahoo!, Inc. Expiration: April 2012, Exercise Price: $15.00 Total Call Options Put Options - 0.3% Arch Coal, Inc. Expiration: April 2012, Exercise Price: $11.00 25 Avery Dennison Corp. Expiration: July 2012, Exercise Price: $22.50 78 Expiration: July 2012, Exercise Price: $25.00 81 Canadian Natural Resources Ltd. Expiration: April 2012, Exercise Price: $33.00 Expiration: April 2012, Exercise Price: $34.00 25 Carnival Corp. Expiration: April 2012, Exercise Price: $26.00 75 Currency Shares Euro Trust Expiration: April 2012, Exercise Price: $129.00 50 Huntington Ingalls Industries Expiration: June 2012, Exercise Price: $22.50 23 Industrial Select Sector SPDR Expiration: April 2012, Exercise Price: $36.00 50 iShares Russell 2000 Index Fund Expiration: April 2012, Exercise Price: $74.00 Expiration: April 2012, Exercise Price: $76.00 Expiration: April 2012, Exercise Price: $77.00 Expiration: May 2012, Exercise Price: $75.00 Nexen, Inc. Expiration: April 2012, Exercise Price: $19.00 Philip Morris International, Inc. Expiration: April 2012, Exercise Price: $80.00 30 Scripps Network Interactive Expiration: April 2012, Exercise Price: $40.00 25 Expiration: April 2012, Exercise Price: $45.00 6 SPDR S&P 500 Expiration: April 2012, Exercise Price: $124.00 Expiration: April 2012, Exercise Price: $126.00 Expiration: April 2012, Exercise Price: $128.00 Expiration: April 2012, Exercise Price: $129.00 Expiration: May 2012, Exercise Price: $124.00 Expiration: May 2012, Exercise Price: $127.00 Expiration: May 2012, Exercise Price: $130.00 Expiration: May 2012, Exercise Price: $134.00 Expiration: June 2012, Exercise Price: $119.00 50 Total Put Options Total Options Written (Premiums received $687,503) - 0.4% $ Fair Values of derivative instruments on the Statement of Assets and Liabilities as of March 31, 2012 (Unaudited): Assets Liabilities Derivatives Description Fair Value Description Fair Value Equity Contracts Purchased Options Investments $ Written Options Written option contracts, at value $ Total $ $ The UFT has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Portfolio's investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Portfolio's own assumptions in determining the fair value of investments). In addition to the fair-valued securities, the other securities designated as level 3 included securities where prices are obtained from a broker quote in an illiquid market. The following is a summary of the inputs used to value the Portfolio's net assets as of March 31, 2012 (unaudited): Description Level 1 Level 2 Level 3 Total Common Stocks $ Preferred Stocks - - Corporate Bonds - Escrow Notes - Exchange Traded Funds Rights - Warrants - Purchased Options - - Money Market Funds - - Total Long Investments in Securities $ Securities Sold Short: Common Stocks $ $
